ORDER

PER CURIAM.
AND NOW, this 10th day of October, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner are:
(1) Does the Long-Arm Statute of the State of Pennsylvania, 42 Pa.C.S.A. § 5322, establish jurisdiction of a Pennsylvania tribunal over a New Jersey corporation which does not conduct business in the Commonwealth of Pennsylvania for an act which was done by an individual who was operating a vehicle owned by the corporation but was not acting within the scope of his employment with the corporation?
(2) Did the Superior Court err when it used . the Workers’ Compensation Act 77 P.S. § 411(1) definition of “employee” to establish in personam jurisdiction under the Pennsylvania Long-Arm Statute by determining that an employee as defined by the Worker’s Compensation Act was the legal equivalent of an “agent” as specified in the Pennsylvania Long-Arm Statute?
Additionally, the parties are directed to address in their briefs whether Petitioner waived its objection to personal jurisdiction, and if so, whether Respondent waived any claim that Petitioner waived the objection.